     Case 2:99-cv-02460-VAP-SK Document 20 Filed 10/09/18 Page 1 of 4 Page ID #:26



 1   GOLDSMITH & HULL. A P.C./85632
     William I. Goldsmith SBN 82183
 2   Michael L. Goldsmith SBN 291700
     16933 Parthenia Street, Suite 110
 3   Northridge, CA 91343
     (818) 990-6600 FAX (818) 990-6140
 4   Govdept1@goldsmithcalaw.com
 5
     Attorneys for Plaintiff
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10    UNITED STATES OF AMERICA,                No. CV99-02460
11                       Plaintiff,
12                 v.                          WRIT OF CONTINUING
13                                             GARNISHMENT TO GARNISHEE
                                               RIVERSIDE COUNTY
14    RENE A. SIFONTES AKA RENE
      SIFONTES
15
16                        Defendant(s)
17
18
19
20
           TO GARNISHEE RIVERSIDE COUNTY. ATTN.: PAYROLL DEPARTMENT
21
     4080 LEMON STREET FIRST FLOOR RIVERSIDE, CA 92502.
22
           An application for a Writ of Continuing Garnishment against the property of
23
     defendant/judgment debtor RENE A. SIFONTES AKA RENE SIFONTES, has been
24
     filed with this Court as to Garnishee RIVERSIDE COUNTY.
25
26
           On September 6, 2002, judgment was entered in the United States District Court
27
     Central District of California in the amount of $8,217.89, in Favor of UNITED STATES
28
     OF AMERICA and against RENE A. SIFONTES AKA RENE SIFONTES, credits were
     given for payments and partial satisfactions in the amount of $2,748.50 which were
     Case 2:99-cv-02460-VAP-SK Document 20 Filed 10/09/18 Page 2 of 4 Page ID #:27



 1   credited first against the total accrued post judgment interest, with any excess credited
 2   against the Judgment as entered, leaving a net balance of $6,445.78 actually due on this
 3   Judgment as of AUGUST 23, 2017 plus daily interest of $0.31.
 4         The name and address of Garnishees and/or Garnishees’ authorized agent is:
 5                RIVERSIDE COUNTY
 6                ATTN.: PAYROLL DEPARTMENT
 7                4080 LEMON STREET FIRST FLOOR
 8                RIVERSIDE COUNTY CA 92502
 9         The address for plaintiff is:
10                      GOLDSMITH & HULL, A P.C. 16933 Parthenia Street, Suite 110
11                       Northridge, CA 91343
12         Defendant’s Social Security Number is: XXX-XX-5237.
13         The last known address of Defendant is: 94 Sir Galahad Dr.
14         Riverside CA 92507
15          Counsel for plaintiff:
16                             MICHAEL L GOLDSMITH, Esq.
17                             Goldsmith & Hull, A P.C.
18                             16933 Parthenia Street, Suite 110 Northridge, CA 91343
19
20         TO THE ABOVE-NAMED GARNISHEE:
21
22         YOU AND YOUR SUCCESSORS AND ASSIGNS SHALLWITHHOLD AND
23   RETAIN ANY PROPERTY IN WHICH THE DEBTOR HAS A SUBSTANTIAL
24   NONEXEMPT INTEREST AND FOR WHICH YOU ARE OR MAY BECOME
25   INDEBTED TO THE JUDGMENT DEBTOR PENDING FURTHER ORDER OF THE
26   COURT.
27
28
     Case 2:99-cv-02460-VAP-SK Document 20 Filed 10/09/18 Page 3 of 4 Page ID #:28



 1         GARNISHEE SHALL ANSWER THIS WRIT in writing, under oath, within TEN
 2   DAYS after service of the writ of continuing garnishment and shall respond therein to
 3   the following questions:
 4         1. Whether Garnishee has custody, control or possession of any property of
 5            Defendant [including but not limited to non-exempt disposable earnings];
 6         2. What is a description of the property and the value thereof;
 7         3. Whether Garnishee owed Defendant any debt on the date the writ was served
 8            and the amount and basis of the debt; and
 9         4. Whether Garnishee anticipates owing any debt to Defendant in the future, and
10            whether the period for payment will be weekly or other specified period.
11         GARNISHEE SHALL file the original answer to this writ within ten (10) days of
12   receipt of this writ with the Clerk of the United States District Court, 312 North Spring
13   Street, Los Angeles, California 90012. Additionally, you are required to serve a copy of
14   the answer on Defendant RENE A. SIFONTES AKA RENE SIFONTES, and also on the
15   attorney for plaintiff Goldsmith & Hull, A P.C. 16933 Parthenia Street, Suite 110
16   Northridge, CA 91343.
17         If no objection to the answer of Garnishee is filed, and no request for hearing is
18   received by the court within 20 days from either the Defendant or the Plaintiff,
19   Garnishee should release those properties directly to Plaintiff/Judgment Creditor.
20   Payments and Properties hereafter collected shall be payable to U.S. DEPARTMENT
21   OF JUSTICE. And should be sent to U.S. DEPARTMENT OF JUSTICE, NCIF P.O.
22   BOX 790363 ST. LOUIS, MO 63179-0363, using file No. 1999B10248 as reference
23   number on the check or other forms of payments .
24         IF YOU FAIL TO ANSWER THIS WRIT OR WITHHOLD AND RETAIN
25   PROPERTY IN ACCORDANCE WITH THIS WRIT, THE PLAINTIFF MAY
26   PETITION THE COURT FOR AN ORDER REQUIRING YOU TO APPEAR
27   BEFORE THE COURT. IF YOU FAIL TO APPEAR OR DO APPEAR AND FAIL
28   TO SHOW GOOD CAUSE WHY YOU FAILED TO COMPLY WITH THIS WRIT,
     THE COURT MAY ENTER A JUDGMENT AGAINST YOU FOR THE VALUE OF
     Case 2:99-cv-02460-VAP-SK Document 20 Filed 10/09/18 Page 4 of 4 Page ID #:29



 1   THE DEBTOR’S NONEXEMPT PROPERTY AS WELL AS REASONABLE
 2   ATTORNEY’S FEES.
 3         IT IS UNLAWFUL TO PAY OR DELIVER TO DEFENDANT ANY
 4   PROPERTY LEVIED UPON BY THIS WRIT UNTIL FURTHER ORDER OF
 5   COURT.
 6                The garnishment is continuing in nature and shall constitute a lien against
 7   Defendant’s nonexempt property.
 8                The garnishment shall continue and survive until any of the following
 9   occurs:
10         (a) The debt is satisfied in full;
11         (b) The property in the possession, custody or control of Garnishee is exhausted;
12         (c) Plaintiff has released the garnishment; or
13         (d) The Court orders that the garnishment be quashed.
14
15         DATED:       10/9/18
16                                              KIRY K. GRAY
17                                              CLERK, UNITED STATES DISTRICT
                                                                           CT COURT
                                                                        TRIC  COU
18
19                                               B. Moss
                                                _______________________________
                                                                          ______
20                                              BY: DEPUTY CLERK
21
22
23
24
25
26
27
28
